MEMORANDUM**
Valentin Moscoso appeals from the conviction and 108-month sentence imposed following a guilty-plea conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). We dismiss in light of the valid appeal waiver.
The record does not support Moscoso’s claim that he did not understand the terms of the plea agreement and thus did not knowingly and voluntarily plead guilty. The district court, through the court interpreter, conducted a thorough Rule 11 colloquy, during which Moscoso stated he understood the translation of the indictment and the plea agreement, including the factual admissions, and understood the waiver of all appeal rights except for from any upward departures imposed by the district court. Accordingly, we dismiss this appeal. See United States v. Jeronimo, 398 F.3d 1149, 1157 (9th Cir.2005) (holding colloquy that satisfied Fed. R.Crim.P. 11 showed plea was not un*678knowing or involuntary and thus appeal waiver was enforceable).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.